TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 3, 2021



                                      NO. 03-21-00024-CV


                                Johnnie Love-Marx, Appellant

                                                v.

   Nellie Katherine Marx, Sandra Jones, and William Donald Marx, Individually and as
             Co-Trustees of the Paul Marx 2013 Management Trust, Appellees




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH


This is an appeal from the order signed by the trial court on October 26, 2020. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.